—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered September 11, 1996, which, inter alia, denied defendants-appellants’ motion to vacate a default judgment entered in favor of respondent as second mortgagee for a deficiency judgment against them as guarantors, unanimously affirmed, with costs.
The IAS Court properly declined to vacate the deficiency judgment obtained on default. There was no jurisdictional defect since the seventh decretal paragraph of the judgment of foreclosure and sale provided for recovery of the mortgage debt against appellants and service of the motion seeking the deficiency judgment was properly made on appellants’ counsel in the foreclosure action (see, RPAPL 1371 [2]). We note the initial *188motion for the deficiency judgment was timely (see, RPAPL 1371 [2]; General Construction Law § 25-a).
We have considered appellants’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.